Citation Nr: 0322759	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied an evaluation in 
excess of 50 percent for PTSD.  The veteran subsequently 
perfected this appeal.

A videoconference hearing before the undersigned was held in 
February 2000.  In September 2000, the Board remanded this 
claim for additional development.  The case has since 
returned to the Board.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, his 
service-connected PTSD is productive of total occupational 
and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it is not prejudicial to 
the veteran, given the favorable nature of the Board's 
decision with regard to the issue of an increased rating for 
the service-connected psychiatric disorder.  No further 
assistance in developing the facts pertinent to the issues is 
required.

The veteran was originally granted service connection for 
PTSD in August 1986 and assigned a 10 percent evaluation 
effective October 21, 1985.  In February 1989, the evaluation 
was increased to 50 percent effective February 20, 1986.  In 
July 1992, the Board denied an evaluation in excess of 50 
percent.  In October 1998, the RO denied an evaluation in 
excess of 50 percent and this decision is the subject of the 
current appeal.  The veteran contends that the currently 
assigned 50 percent evaluation does not adequately reflect 
the severity of his service-connected disability.
 
Records from the VA medical center (VAMC) in Beckley indicate 
that the veteran was seen in the mental hygiene clinic in 
October 1997.  He reported difficulty in sleeping, 
nightmares, and flashbacks.  His mood was reported as stable 
and his temper was under control.  He keeps busy by working 
around the house but has trouble going to the mall or crowded 
places.  He denied substance abuse, suicidal ideas, 
assaultive ideas, hallucinations and delusional thinking.  
Assessment was PTSD and his Global Assessment of Functioning 
(GAF) scale score was estimated at about 60.  

The veteran underwent a VA examination in October 1998.  The 
examiner reviewed the claims folder and set forth a detailed 
history.  The veteran worked in the coal mines until he was 
injured in 1986.  Subjectively, the veteran reported severe 
flashbacks and nightmares.  He cannot be in crowded places 
and intrusive thoughts just come automatically.  He is unable 
to drive.  He has stopped drinking for several years.  He 
blames his PTSD and symptoms for his difficulties with 
relationships.  He has been married and divorced 4 times and 
has problems with his children. 

Objectively, the veteran scored a 29/30 on the Mini-Mental 
status examination, almost a perfect score with mild 
difficulty in instant recall.  He was well groomed and noted 
to be very vigilant, guarded and evasive initially.  He has 
tried to repress old memories, including his claims that he 
was a prisoner of war.  Speech was initially halting but 
later become more spontaneous and was noted to be coherent 
and relevant.  Affect was appropriate.  Mood was tense, 
depressed, anxious and labile.  Thoughts were organized and 
coherent and centered around his PTSD.  Intellectual ability 
was fair, abstract thinking was intact, and he was oriented 
to time, place and person.  Memory was intact to recent 
events and he had good insight.  Judgment was good and the 
veteran denied suicidal and homicidal ideations.  

Axis I diagnoses were PTSD, severe, and major depressive 
disorder.  Current GAF was reported as 45.  The examiner 
stated that the veteran's social and occupational functioning 
has been severely affected by overwhelming PTSD signs and 
symptoms.

VA outpatient records for the period from approximately 
September 1998 to October 2000 indicate evaluation and 
treatment for PTSD and a seizure disorder.  The veteran 
underwent a comprehensive mental health evaluation in June 
2000.  He reported a recent incident where he hit his father 
and was arrested.  On examination, the veteran was 
cooperative but increased psychomotor activity was noted.  
Speech was normal, affect was appropriate and mood was 
anxious.  Thought process was rational and logical.  There 
was no suicidal or homicidal ideation.  He was alert and 
fully oriented with adequate concentration.  Remote and 
recent memory were intact.  Insight and judgment were fair.  
Axis I diagnosis was PTSD, and chronic alcohol abuse, in 
remission.  Current GAF was estimated at 48.  

At the February 2000 videoconference hearing, the veteran 
testified that he has nightmares every night and that he 
secludes himself from everyone.  He has been married 4 times 
but does not want to stay with anybody anymore.  He was hurt 
in a mining accident and is unable to work.  He receives 
Social Security disability due to his back injury.  He has 
seizures whenever he gets aggravated and is on seizure 
medication.  He also has problems with alcohol.  He seeks 
treatment at the Vet Center on an as needed basis.  

A February 2001 statement from a Counseling Therapist at the 
Charleston Vet Center indicates that the veteran has been 
seen on an inconsistent basis for many years for PTSD, 
substance abuse, other neuro-psychological problems and VA 
benefits assistance.  Treatment is usually provided in a 
crisis related context.  The veteran experiences great 
difficulty participating in or complying with organized 
treatment plans or programs.  He is cognitively impaired and 
has memory and concentration problems.  He also suffers from 
nightmares, intrusive thoughts, depression and anxiety.  He 
distrusts doctors, the government and VA.  The statement 
further indicated that the veteran is totally disabled and 
will never engage in any form of gainful employment or be 
able to maintain healthy relationships.  

The veteran was evaluated as an unscheduled walk-in at VAMC 
Huntington on August 13, 2001.  He indicated that if he were 
sent home it would be seen on the news.  He indicated that 
his nerves were shot and he keeps throwing up.  He also 
reported thoughts of homicidal and suicidal ideation.  The 
veteran was transferred to the inpatient facility at VAMC 
Lexington.  He presented acutely with homicidal ideation 
directed towards a neighbor who was abusing a woman and her 
child.  This acute event reportedly occurred in a setting of 
multiple psychosocial stressors, including dissatisfaction 
with living situation, recent loss of significant other, 
death of a sibling, inability to drive and to access care or 
recreation.  He also reported multiple medical problems.  

The veteran was felt to have significant risks for impulsive 
behavior related to a traumatic brain injury with seizure 
disorder, PTSD, and substance abuse.  The veteran was started 
on a selective serotonin reuptake inhibitor (SSRI) and an 
atypical antipsychotic to aid in impulse control.  During his 
hospital stay, the veteran continued to relate anger toward 
and threaten his ex-girlfriend's boyfriend and the 
authorities were eventually notified.  He was discharged on 
August 21, 2001 with an Axis I diagnosis of traumatic brain 
injury - seizure disorder; PTSD; and alcohol abuse vs. 
dependence.  GAF was estimated at 65.

The veteran was seen in the mental health clinic in September 
2001.  He related that he needs to go back to the hospital 
because he did not stay long enough to cure his problems.  He 
reported he cannot control his temper, is not sleeping well, 
and has flashbacks and nightmares of Vietnam.  He stays in 
the house and cannot talk to people or go out in public.  He 
hears voices and is depressed.  He denied current suicidal or 
homicidal ideation or plan.  On examination, his mood and 
affect were unremarkable.  Speech was clear, coherent, 
relevant, and goal directed.  There were no psychotic 
symptoms and memory, judgment, and insight were intact.  
Diagnosis was PTSD and depressive disorder.  

The veteran underwent a VA examination in July 2002.  The 
veteran's claims folder was reviewed and he was interviewed 
for approximately 2 hours.  Subjectively, the veteran stated 
that nothing had changed regarding Vietnam.  He married for 
the fifth time and it has helped some.  He generally gets 
along with his wife although they occasionally argue and 
there are times when he needs to stay alone.  He lives in a 
camper on his father's property.  He stays home most of the 
time.  He works on the house, takes care of his father, works 
in the garden, and stays busy all day.  He avoids going to 
public places.  He continues to have intrusive thoughts about 
Vietnam daily.  He tends to drift off several times a day, 
sometimes experiencing sights and smells from Vietnam.  He no 
longer drives, partly because of his seizures and partly 
because of his distractibility.  He reported daily nightmares 
and occasional seizures.  He drinks alcohol.  He reported 
having several good friends but does not maintain any 
contact.  He indicated that psychotropic medications do not 
help and he is not currently using any.

On examination, the veteran was casually dressed.  He was 
cooperative with the interview but a very poor historian due 
to an impairment of thought process.  Speech was normal but 
answers were vague and circumstantial.  Thought process was 
also vague and circumstantial, rambling and somewhat 
disconnected.  Thinking was concrete, mood was euthymic, and 
affect was restricted and somewhat intense, congruent with 
the stated mood.  Thought content indicated hypervigilance 
and increased suspiciousness with the presence of no clear 
delusions.  He reported intrusive thoughts about Vietnam but 
denied suicidal or homicidal ideations and auditory or visual 
hallucinations.  He was alert and oriented times three.  The 
veteran's registration and abstract thinking was impaired.  
In the past 7-8 years his ability to concentrate and remember 
things has worsened.  

Axis I diagnoses were PTSD; alcohol dependence, continuous; 
and cognitive disorder, not otherwise specified.  Axis II 
diagnosis was personality disorder, not otherwise specified.  
GAF score was estimated at 40.  The examiner commented that 
the veteran's disability is considerable.  He is unable to 
work, leads an isolative lifestyle, and continues to have 
interpersonal problems.  The areas of intact functioning 
include self-care and work at home.  He is able to maintain 
his house and his financial affairs and provides some care 
for his father.  The examiner further stated the following:

The sources of impairment are, as noted 
above, both physical and psychiatric.  
The physical are back injury and seizures 
disorder.  The psychiatric are Post-
Traumatic Stress Disorder, alcohol 
dependence, and cognitive impairment that 
is probably the result of long-standing 
alcohol dependence, and, finally, the 
personality traits that the veteran has 
had since childhood, including his 
impulsivity and interpersonal problems.

It is impossible to determine exactly 
what part of the impairment is caused by 
the service-connected PTSD alone.  The 
PTSD symptoms, namely the reexperience of 
trauma, leads to some degree of 
distractibility and impaired attention 
that affects the veteran's ability to 
drive, to follow planned tasks and to 
plan in general.  The symptoms of 
emotional withdrawal lead to the 
veteran's social isolation.

In an addendum dated in August 2002, the examiner opined that 
the veteran's cognitive impairment was primarily the result 
of longstanding alcohol abuse with possible contribution of 
head injuries.

A September 2002 social work note indicates that the veteran 
recently had a big falling out with his sister.  The police 
were called and he had to vacate the trailer he lived in on 
his father's property.  The veteran was not living with his 
wife due to his housing situation and was requesting 
assistance with public housing.  He was upset and had thought 
of killing himself although he denied current suicidal or 
homicidal ideation.  He admitted serious depression, anxiety 
and tension. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In determining whether an increased evaluation is warranted 
for a disability, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102 (2002).  

Pursuant to the rating schedule, VA evaluated the veteran's 
PTSD pursuant to Diagnostic Code 9411.  Under this provision, 
a 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from any nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor and that such 
manifestations be attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The July 2002 examiner indicated that the veteran's 
disability was considerable and that he was unable to work.  
The examiner stated that the veteran's sources of impairment 
were both physical (back and seizure disorder) and 
psychiatric (PTSD, alcohol dependence, cognitive impairment, 
and personality traits since childhood), but that it was 
"impossible to determine exactly what part of the impairment 
is caused by the service-connected PTSD alone."  Although 
the examiner subsequently indicated that the veteran's 
cognitive impairment was primarily the result of longstanding 
alcohol abuse with possible contribution of head injuries, 
there is no clear delineation between psychiatric 
symptomatology that is due to PTSD and that which is not.  
Consequently, the Board will consider all of the veteran's 
psychiatric symptomatology in evaluating his service-
connected PTSD.

The findings shows on VA examinations suggest that the 
veteran's disability is worsening.  On examination in October 
1998, the veteran's GAF score was estimated as 45, indicative 
of serious impairment in social and occupational functioning.  
On examination in July 2002, the veteran's GAF score was 
estimated as 40, indicative of major impairment in several 
areas, such as work, family relations, judgment, thinking or 
mood.  The examinations also suggest that the veteran's PTSD 
significantly affects his social and occupational 
functioning.  

The medical evidence of record establishes that the veteran 
is unable to work, leads an isolative lifestyle, and has 
significant interpersonal problems.  He has difficulty 
dealing with his family members and was recently married for 
the fifth time.  He is currently not living with his wife and 
on the verge of homelessness.  The veteran has daily 
intrusive thoughts about Vietnam resulting in 
distractibility.  He also has frequent nightmares, periods of 
depression, and significant difficulty controlling his 
temper.  The July 2002 examination indicated evidence of 
gross impairment in the veteran's thought processes.  
Further, the veteran was recently hospitalized for homicidal 
ideation and appears to present a danger to himself and 
others.   

As discussed, the veteran has various disabilities 
contributing to his impairment.  However, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
his service-connected PTSD is productive of total 
occupational and social impairment and therefore, a 100 
percent evaluation is warranted.  


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

